 
Exhibit 10.05
 
EXECUTION VERSION
 
MANAGEMENT AGREEMENT
 
AGREEMENT made as of the 1st day of December, 2011 among CERES MANAGED FUTURES
LLC, a Delaware limited liability company (“CMF” or the “General Partner”),
MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P., a Delaware limited
partnership (the “Partnership”) and BLACKWATER CAPITAL MANAGEMENT LLC, a
Delaware limited liability company (“Blackwater” or the “Advisor”).
 
W I T N E S S E T H :
 
WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized to trade, buy, sell, spread, or otherwise acquire, hold, or dispose of
commodities (which may include foreign currencies, mortgage-backed securities,
money market instruments, financial instruments and any other securities or
items which are now, or may hereafter be, the subject of futures contract
trading), domestic and foreign commodity futures contracts, commodity forward
contracts, foreign exchange commitments, options on physical commodities and on
futures contracts, spot (cash) commodities and currencies, and any rights
pertaining thereto (hereinafter referred to collectively as “futures interests”)
and securities (such as United States Treasury bills) approved by the Commodity
Futures Trading Commission (the “CFTC”) for investment of customer funds, and to
engage in all activities incident thereto, such trading and activities to be
conducted directly or through investment in Blackwater Master Fund L.P., a
Delaware limited partnership (the “Master Fund”) of which CMF is the general
partner and Blackwater is the advisor; and
 
WHEREAS, the Limited Partnership Agreement establishing the Partnership (the
“Limited Partnership Agreement”) permits CMF to delegate to one or more
commodity trading advisors CMF’s authority to make trading decisions for the
Partnership; and
 
WHEREAS, the Advisor is registered as a commodity trading advisor with the CFTC
and is a member of the National Futures Association (“NFA”); and
 
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and
 
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its futures interest trading activities during the term of this
Agreement;
 
NOW, THEREFORE, the parties agree as follows:
 
1.           DUTIES OF THE ADVISOR.  (a) For the period and on the terms and
conditions of this Agreement, the Advisor shall have sole authority and
responsibility, as one of the Partnership’s agents and attorneys-in-fact, for
directing the investment and reinvestment of the assets and funds of the
Partnership allocated to the Advisor from time to time by the General Partner in
futures interests.  The Advisor may also engage in swaps transactions and other
derivatives transactions on behalf of the Partnership with the prior approval of
CMF.  All such
 


 
 

--------------------------------------------------------------------------------

 


trading on behalf of the Partnership shall be in accordance with the trading
policies set forth in the Limited Partnership Agreement and as described in
Appendix A, and as such trading policies may be changed from time to time upon
receipt by the Advisor of prior written notice of such change, and pursuant to
the trading strategy selected by CMF to be utilized by the Advisor in managing
the Partnership’s assets.  CMF has initially selected the Advisor’s Blackwater
Global Program (the “Program”), as described in Appendix A attached hereto, to
manage the Partnership’s assets allocated to it.  Any open positions or other
investments at the time of receipt of such notice of a change in trading policy
shall not be deemed to violate the changed policy and shall be closed or sold in
the ordinary course of trading.  The Advisor may not deviate from the trading
policies set forth in the Limited Partnership Agreement and Appendix A without
the prior written consent of the Partnership given by CMF.  The Advisor makes no
representation or warranty that the trading to be directed by it for the
Partnership will be profitable or will not incur losses.
 
(b)           CMF acknowledges receipt of the description of the Program,
attached hereto as Appendix A.  All trades made by the Advisor for the account
of the Partnership shall be made through such commodity broker or brokers as CMF
shall direct, and the Advisor shall have no authority or responsibility for
selecting or supervising any such broker in connection with the execution,
clearance or confirmation of transactions for the Partnership or for the
negotiation of brokerage rates charged therefor.  However, the Advisor, with the
prior written permission (by original, fax copy or email copy) of CMF, may
direct any and all trades in futures interests to a futures commission merchant
or independent floor broker it chooses for execution with instructions to
give-up the trades to the broker designated by CMF, provided that the futures
commission merchant or independent floor broker and any give-up or floor
brokerage fees are approved in advance by CMF.  All give-up or similar fees
relating to the foregoing shall be paid by the Partnership after all parties
have executed the relevant give-up agreements (by original, fax copy or email
copy).
 
(c)           The initial allocation of the Partnership’s assets to the Advisor
will be made to the Program, as described in Appendix A attached hereto.  In the
event the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing.  In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would cause the description of the trading
strategy or methods described in Appendix A to be materially
inaccurate.  Further, the Advisor will provide the Partnership with a current
list of all futures interests to be traded for the Partnership’s account and the
Advisor will not trade any additional futures interests for such account without
providing notice thereof to CMF and receiving CMF’s written approval.  The
Advisor also agrees to provide CMF, on a monthly basis, with a written report of
the assets under the Advisor’s management together with all other matters deemed
by the Advisor to be material changes to its business not previously reported to
CMF.  The Advisor further agrees that it will convert foreign
 


 
-2-

--------------------------------------------------------------------------------

 


currency balances (not required to margin positions denominated in a foreign
currency) to U.S. dollars no less frequently than monthly.  U.S. dollar
equivalents in individual foreign currencies equal to or greater than 1% of the
Net Assets (as defined in Section 3 of this Agreement) of the Partnership
allocated to the Advisor will be converted to U.S. dollars within one business
day after such funds are no longer needed to margin foreign positions.
 
(d)           The Advisor agrees to make all material disclosures to the
Partnership regarding itself and its principals as defined in Part 4 of the
CFTC’s regulations (“principals”), members, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by Federal or State law or NFA rule or
order.  Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is
not required to disclose the actual trading results of proprietary accounts of
the Advisor or its principals unless CMF reasonably determines that such
disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
Federal or State law or NFA rule or order.  The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice confidential.
 
(e)           The Advisor understands and agrees that CMF may designate other
trading advisors for the Partnership and apportion or reapportion to such other
trading advisors the management of an amount of Net Assets (as defined in
Section 3(b) hereof) as it shall determine in its absolute discretion.  The
designation of other trading advisors and the apportionment or reapportionment
of Net Assets to any such trading advisors pursuant to this Section 1 shall
neither terminate this Agreement nor modify in any regard the respective rights
and obligations of the parties hereunder.
 
(f)           CMF may, from time to time, in its absolute discretion, select
additional trading advisors and reapportion funds among the trading advisors for
the Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the last day of a month.  The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.
 
(g)           The Advisor will not be liable for trading losses in the
Partnership’s account including losses caused by errors; provided, however, that
(i) the Advisor will be liable to the Partnership with respect to losses
incurred due to errors committed or caused by it or any of its principals or
employees in communicating improper trading instructions or orders to any broker
on behalf of the Partnership and (ii) the Advisor will be liable to the
Partnership with respect to losses incurred due to errors committed or caused by
any executing broker (other than any CMF affiliate) selected by the Advisor.
 
2.            INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor
shall be deemed to be an independent contractor and, unless otherwise expressly
provided or authorized, shall have no authority to act for or represent the
Partnership in any way
 


 
-3-

--------------------------------------------------------------------------------

 


and shall not be deemed an agent, promoter or sponsor of the Partnership, CMF,
or any other trading advisor.  The Advisor shall not be responsible to the
Partnership, the General Partner, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
 
3.            COMPENSATION.  (a) In consideration of and as compensation for all
of the services to be rendered by the Advisor to the Partnership under this
Agreement, the Partnership shall pay the Advisor (i) an annual incentive fee
equal to 20% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership and (ii) a monthly fee for professional
management services equal to 1/12 of 1.25% (1.25% per year) of the Net Assets of
the Partnership allocated to the Advisor as of the opening of business on the
first day of each calendar month, commencing with the month in which the
Partnership begins to receive trading advice from the Advisor pursuant to this
Agreement.
 
(b)           “Net Assets” shall have the meaning set forth in Section 7(d)(1)
of the Limited Partnership Agreement and without regard to further amendments
thereto, provided that in determining the Net Assets of the Partnership on any
date, no adjustment shall be made to reflect any distributions, redemptions or
incentive fees payable as of the date of such determination.
 
(c)           “New Trading Profits” shall mean the excess, if any, of Net Assets
managed by the Advisor at the end of the fiscal period over Net Assets managed
by the Advisor at the end of the highest previous fiscal period or Net Assets
allocated to the Advisor at the date trading commences, whichever is higher, and
as further adjusted to eliminate the effect on Net Assets resulting from
redemptions, reallocations or capital distributions, if any, made during the
fiscal period decreased by interest or other income, not directly related to
trading activity, earned on the Partnership’s assets during the fiscal period,
whether the assets are held separately or in margin accounts.  Ongoing expenses
will be attributed to the Advisor based on the Advisor’s proportionate share of
Net Assets.  Ongoing expenses will not include expenses of litigation not
involving the activities of the Advisor on behalf of the Partnership.  No
incentive fee shall be paid until after December 31, 2011, which fee shall be
based on New Trading Profits earned by the Advisor on behalf of the
Partnership.  Interest income earned, if any, will not be taken into account in
computing New Trading Profits earned by the Advisor.  If Net Assets allocated to
the Advisor are reduced due to redemptions, distributions or reallocations (net
of additions), there will be a corresponding proportional reduction in the
related loss carryforward amount that must be recouped before the Advisor is
eligible to receive another incentive fee.
 
(d)           Annual incentive fees and monthly management fees shall be paid
within twenty (20) business days following the end of the period for which such
fee is payable.  In the event of the termination of this Agreement as of any
date which shall not be the end of a calendar year or month, as the case may be,
the annual incentive fee shall be computed as if the effective date of
termination were the last day of the then current year and the monthly
management fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein, the monthly
management fee shall be prorated by the ratio which the number of business days
during which CMF conducted the Partnership’s business operations or utilized the
Advisor’s services bears in the month to the total number of business days in
such month.
 


 
-4-

--------------------------------------------------------------------------------

 


(e)           The provisions of this Section 3 shall survive the termination of
this Agreement.
 
4.            RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by
the Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and
on behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and members, may
render advisory, consulting and management services to other clients and
accounts.  The Advisor and its officers, directors, employees and members shall
be free to trade for their own accounts and to advise other investors and manage
other commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to render services to CMF for the Partnership of the quality
and nature contemplated by this Agreement.
 
(b)           If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s futures interest positions with the
positions of any other person for purposes of applying CFTC- or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
if the Partnership’s positions are included in an aggregate amount which exceeds
the applicable speculative position limit.  The Advisor agrees that, if its
trading recommendations are altered because of the application of any
speculative position limits, it will not modify the trading instructions with
respect to the Partnership’s account in such manner as to affect the Partnership
substantially disproportionately as compared with the Advisor’s other
accounts.  The Advisor further represents, warrants and agrees that under no
circumstances will it knowingly or deliberately use trading programs, strategies
or methods for the Partnership that are inferior to strategies or methods
employed for any other client or account and that it will not knowingly or
deliberately favor any client or account managed by it over any other client or
account in any manner, it being acknowledged, however, that different trading
programs, strategies or methods may be utilized for differing sizes of accounts,
accounts with different trading policies, accounts experiencing differing
inflows or outflows of equity, accounts that commence trading at different
times, accounts that have different portfolios or different fiscal years,
accounts utilizing different executing brokers and accounts with other
differences, and that such differences may cause divergent trading results.
 
(c)           It is acknowledged that the Advisor and/or its officers,
employees, directors and members presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.
 
(d)           The Advisor agrees that it shall make such information available
to CMF respecting the performance of the Partnership’s account as compared to
the performance of other accounts managed by the Advisor or its principals as
shall be reasonably requested by CMF, provided that such information will not
cause the Advisor to breach any specific confidentiality
 


 
-5-

--------------------------------------------------------------------------------

 


undertaking or obligation of the Advisor.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading manager.
 
5.            TERM.  (a) This Agreement shall continue in effect until June 30,
2012.  CMF may, in its sole discretion, renew this Agreement for additional
one-year periods upon notice to the Advisor not less than 30 days prior to the
expiration of the previous period.  At any time during the term of this
Agreement, CMF may terminate this Agreement at any month-end upon 30 days’
notice to the Advisor.  At any time during the term of this Agreement, CMF may
elect to immediately terminate this Agreement upon 30 days’ notice to the
Advisor if (i) the net asset value per unit of the Partnership decline as of the
close of business on any day to $4.00 or less; (ii) the Net Assets allocated to
the Advisor (adjusted for redemptions, distributions, withdrawals or
reallocations, if any) decline by 20% or more as of the end of a trading day
from such Net Assets’ previous highest value; (iii) the Advisor fails to comply
with the terms of this Agreement; (iv) CMF, in good faith, reasonably determines
that the performance of the Advisor has been such that CMF’s fiduciary duties to
the Partnership require CMF to terminate this Agreement; or (v) CMF reasonably
believes that the application of speculative position limits will substantially
affect the performance of the Partnership.  At any time during the term of this
Agreement, CMF may elect immediately to terminate this Agreement if (i) the
Advisor merges, consolidates with another entity, sells a substantial portion of
its assets, or becomes bankrupt or insolvent, (ii) both Jeff Austin and Andy
Silwanowicz die, become incapacitated, leave the employ of the Advisor, cease to
control the Advisor or are otherwise not managing the trading programs or
systems of the Advisor, or (iii) the Advisor’s registration as a commodity
trading advisor with the CFTC or its membership in the NFA or any other
regulatory authority, is terminated or suspended.  This Agreement will
immediately terminate upon dissolution of the Partnership or upon cessation of
trading by the Partnership prior to dissolution.
 
(b)           The Advisor may terminate this Agreement by giving not less than
30 days’ notice to CMF (i) in the event that the trading policies of the
Partnership as set forth in the Limited Partnership Agreement and Appendix A are
changed in such manner that the Advisor reasonably believes will adversely
affect the performance of its trading strategies; (ii) after June 30, 2012; or
(iii) in the event that the General Partner or the Partnership fails to comply
with the terms of this Agreement.  The Advisor may immediately terminate this
Agreement if CMF’s registration as a commodity pool operator or its membership
in the NFA is terminated or suspended.
 
(c)           Except as otherwise provided in this Agreement, any termination of
this Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
 
6.            INDEMNIFICATION.  (a)(i) In any threatened, pending or completed
action, suit, or proceeding to which the Advisor was or is a party or is
threatened to be made a party arising out of or in connection with this
Agreement or the management of the Partnership’s assets by the Advisor, CMF
shall, subject to subsection (a)(iii) of this Section 6, indemnify and hold
harmless the Advisor against any loss, liability, damage, cost, expense
(including, without
 


 
-6-

--------------------------------------------------------------------------------

 


limitation, attorneys’ and accountants’ fees), judgments and amounts paid in
settlement actually and reasonably incurred by it in connection with such
action, suit, or proceeding if the Advisor acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence,
intentional misconduct, or a breach of its fiduciary obligations to the
Partnership as a commodity trading advisor, unless and only to the extent that
the court or administrative forum in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by Section
14 of the Limited Partnership Agreement.  The termination of any action, suit or
proceeding by judgment, order or settlement shall not, of itself, create a
presumption that the Advisor did not act in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership.
 
(ii)           To the extent that the Advisor has been successful on the merits
or otherwise in defense of any action, suit or proceeding referred to in
subsection (i) above, or in defense of any claim, issue or matter therein, CMF
shall indemnify it against the expenses (including, without limitation,
attorneys’ and accountants’ fees) actually and reasonably incurred by it in
connection therewith.
 
(iii)           Any indemnification under subsection (i) above, unless ordered
by a court or administrative forum, shall be made by CMF only as authorized in
the specific case and only upon a determination by independent legal counsel in
a written opinion that such indemnification is proper in the circumstances
because the Advisor has met the applicable standard of conduct set forth in
subsection (i) above.  Such independent legal counsel shall be selected by CMF
in a timely manner, subject to the Advisor’s approval, which approval shall not
be unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
 
(iv)           In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.
 
(v)           As used solely in this Section 6(a), the term “Advisor” shall
include the Advisor, its principals, officers, directors, members and employees
and the term “CMF” shall include the Partnership.
 
(b)           (i) The Advisor agrees to indemnify, defend and hold harmless CMF,
the Partnership and their affiliates against any loss, liability, damage, cost
or expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material
 


 
-7-

--------------------------------------------------------------------------------

 


representations and warranties made by the Advisor in this Agreement, or (B) as
a result of any act or omission of the Advisor relating to the Partnership if
there has been a final judicial or regulatory determination or, in the event of
a settlement of any action or proceeding with the prior written consent of the
Advisor, a written opinion of an arbitrator pursuant to Section 14 hereof, to
the effect that such acts or omissions violated the terms of this Agreement in
any material respect or involved negligence, bad faith, recklessness or
intentional misconduct on the part of the Advisor (except as otherwise provided
in Section 1(g)).
 
(ii)           In the event CMF, the Partnership or any of their affiliates is
made a party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, members or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.
 
(c)           In the event that a person entitled to indemnification under this
Section 6 is made a party to an action, suit or proceeding alleging both matters
for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
 
(d)           None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.
 
(e)           The provisions of this Section 6 shall survive the termination of
this Agreement.
 
7.             REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
(a)           The Advisor represents and warrants that:
 
(i)           All information with respect to the Advisor and its principals and
the trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A and
the Advisor’s Disclosure Document, if any, is complete and accurate in all
material respects and such information does not contain any untrue statement of
a material fact or omit to state a material fact that is necessary to make such
statements and information therein not misleading.
 
(ii)           The Advisor will be acting as a commodity trading advisor with
respect to the Partnership and not as a securities investment adviser and is
duly registered with the CFTC as a commodity trading advisor, is a member of the
NFA, and is in compliance with any such other registration and licensing
requirements as shall be necessary to enable it to perform its obligations
hereunder, and agrees to maintain and renew such registrations and licenses
during the term of this Agreement.
 


 
-8-

--------------------------------------------------------------------------------

 


(iii)           The Advisor is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full limited liability company power and authority to enter into this
Agreement and to provide the services required of it hereunder.
 
(iv)           The Advisor will not, by acting as a commodity trading advisor to
the Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
 
(v)           This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.
 
(b)           CMF represents and warrants for itself and the Partnership that:
 
(i)           CMF is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full limited liability company power and authority to perform its obligations
under this Agreement.
 
(ii)           CMF and the Partnership have the capacity and authority to enter
into this Agreement on behalf of the Partnership.
 
(iii)           This Agreement has been duly and validly authorized, executed
and delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
 
(iv)           CMF will not, by acting as General Partner to the Partnership and
the Partnership will not, breach or cause to be breached any undertaking,
agreement, contract, statute, rule or regulation to which it is a party or by
which it is bound which would materially limit or affect the performance of its
duties under this Agreement.
 
(v)           CMF is registered as a commodity pool operator and is a member of
the NFA, and it will maintain and renew such registration and membership during
the term of this Agreement.
 
(vi)           The Partnership is a limited partnership duly organized and
validly existing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
 
(vii)           The Partnership is a qualified eligible person as defined in
CFTC Rule 4.7.
 
8.            COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.  (a) The
Advisor agrees as follows:
 
(i)           In connection with its activities on behalf of the Partnership,
the Advisor will comply with all applicable laws, rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.
 


 
-9-

--------------------------------------------------------------------------------

 


(ii)           The Advisor will promptly notify CMF of the commencement of any
material suit, action or proceeding involving it, whether or not any such suit,
action or proceeding also involves CMF.
 
(iii)           In the placement of orders for the Partnership’s account and for
the accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
 
(iv)           The Advisor will maintain a net worth of not less than $100,000
during the term of this Agreement.
 
(v)           CMF shall have the right for a period of 18 months following the
date of this Agreement to allocate up to $150,000,000 in funded assets to the
Advisor’s Program on behalf of any collective investment vehicle or account
operated or managed by CMF and the Advisor represents that such allocation will
not exceed the capacity limits of the Program.
 
(b)           CMF agrees for itself and the Partnership that:
 
(i)           CMF and the Partnership will comply with all applicable laws,
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.
 
(ii)           CMF will promptly notify the Advisor of the commencement of any
material suit, action or proceeding involving it or the Partnership, whether or
not such suit, action or proceeding also involves the Advisor.
 
(iii)           CMF will be responsible for compliance with the USA PATRIOT Act
and related anti-money laundering regulations with respect to the Partnership
and its limited partners.
 
9.             COMPLETE AGREEMENT.  This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter hereof.
 
10.           ASSIGNMENT.  This Agreement may not be assigned by any party
without the express written consent of the other parties.
 
11.           AMENDMENT.  This Agreement may not be amended except by the
written consent of the parties.
 


 
-10-

--------------------------------------------------------------------------------

 


12.           NOTICES.  All notices, demands or requests required to be made or
delivered under this Agreement shall be effective upon actual receipt and shall
be made either by electronic mail (email) copy or in writing and delivered
personally or by registered or certified mail or expedited courier, return
receipt requested, postage prepaid, to the addresses below or to such other
addresses as may be designated by the party entitled to receive the same by
notice similarly given:
 
If to CMF or to the Partnership:
 
Ceres Managed Futures LLC
522 Fifth Avenue, 14th Floor
New York, New York 10036
Attention:  Walter Davis
 
Email:  walter.davis@morganstanleysmithbarney.com
 
If to the Advisor:
 
Blackwater Capital Management LLC
36 Cattano Ave, Suite 601
Morristown, New Jersey  07960
Attention:  Andy Silwanowicz
 
Email:  andy@blackwatercapm.com
 
with a copy to:
 
Crow and Associates
33 State Road
3rd Floor, Suite F
Princeton, New Jersey  08540
Attention:  David Cushing
 
Email:  dcushing@ccrow.com
 
13.           GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
14.           ARBITRATION.  The parties agree that any dispute or controversy
arising out of or relating to this Agreement or the interpretation thereof,
shall be settled by arbitration in accordance with the rules, then in effect, of
the NFA or, if the NFA shall refuse jurisdiction, then in accordance with the
rules, then in effect, of the American Arbitration Association; provided,
however, that the power of the arbitrator shall be limited to interpreting this
Agreement as written and the arbitrator shall state in writing his reasons for
his award.  Judgment upon any award made by the arbitrator may be entered in any
court of competent jurisdiction.
 
15.           NO THIRD PARTY BENEFICIARIES.  There are no third  party
beneficiaries to this Agreement.
 


 
-11-

--------------------------------------------------------------------------------

 
 
 
16.           COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile, each of which is an original and all of
which when taken together evidence the same agreement.
 
 
 
 
 


 
-12-

--------------------------------------------------------------------------------

 


PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION.  THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.
 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 

  CERES MANAGED FUTURES LLC                  
 
By
/s/ Walter Davis      
Walter Davis
     
President and Director
         

 

 
MORGAN STANLEY SMITH BARNEY SPECTRUM TECHNICAL L.P.
                 
 
By:
Ceres Managed Futures LLC
(General Partner)
                   
By
/s/ Walter Davis      
President and Director
 

 
 

  BLACKWATER CAPITAL MANAGEMENT LLC                  
 
By
/s/ Andrew Silwanowicz      
Andrew Silwanowicz
     
Principal
         

 


 
-13-

--------------------------------------------------------------------------------

 


Appendix A
 
Blackwater Global Program
 
Blackwater utilizes medium and long term, systematic technical models to trade
global futures and foreign exchange markets.  The models are designed to
establish positions when market behavior exhibits a high probability of an
emerging sustained move.  Blackwater seeks to aggressively protect open equity
after profit targets have been reached, limiting sharp reversals and
drawdowns.  It incorporates strict money management techniques based on
individual market, sector and portfolio levels in order to reduce volatility.
 


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------